Citation Nr: 0909992	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-36 774	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to June 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in October 2008 when it was 
referred to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  In February 2009, the Veteran 
submitted additional argument with a waiver of RO initial 
consideration of such argument.


FINDING OF FACT

The Veteran's CAD was not manifested during his service or to 
a compensable degree in the first postservice year; the 
preponderance of the evidence is against a finding that CAD 
is related to his service or to any event therein. 


CONCLUSION OF LAW

Service connection for CAD is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating CAD or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless service connection is 
established, and this decision does not do so.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2005 and 
September 2007 and the Board obtained an advisory opinion 
from a VHA specialist in October 2008.  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.




B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including atherosclerosis, 
cardiovascular-renal disease, or endocarditis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

STRs reveal that on June 1967 entrance examination the 
Veteran provided a history of dizziness or fainting spells 
and high or low blood pressure.  The examiner noted he gave a 
history of high blood pressure due to nerves.  Blood pressure 
reading taken on entrance was 138/84.  On May 1968 Officer 
Candidate School (OCS) examination, the Veteran provided the 
same history of dizziness or fainting spells.  His blood 
pressure was noted to be 126/76.  In May 1968, he was treated 
for chronic nosebleed of the left nostril; his blood pressure 
was 138/68.  It was noted he had injured his nose a year 
previously and was having recurrent nose bleeds.  In August 
1968, he sought treatment for dizziness and hyperventilation.  
In January 1969, the Veteran was treated for frequent 
nosebleeds from the left nostril.  November and December 1969 
STRs note a prescription for Librium.  On April 1970 service 
separation examination, the Veteran again provided a history 
of dizziness or fainting spells, and clinical entry noted he 
had experienced dizziness in OCS with none since.  His blood 
pressure was 120/80.

In May 2008 written argument, the Veteran's representative 
noted the Veteran's history provided on June 1967 entrance 
examination of high blood pressure due to nerves and 
dizziness prior to service and raised the issue of 
aggravation of a pre-service disability.  The Veteran is 
presumed sound upon entry into service except as to 
infirmities noted at the time of entrance examination or 
clear and unmistakable evidence of preservice disease or 
aggravation of such disease during service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  While the examiner noted the 
Veteran's history of high blood pressure due to nerves on 
entrance examination, it was not clinically noted that the 
Veteran had pre-existing hypertension and blood pressure 
taken on entrance was normal.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (finding that a Veteran's account of 
preservice existence of a condition does not constitute 
evidence that the disorder in fact preexisted service).  
Hence, the Veteran is presumed sound and there is no clear 
and unmistakable medical evidence establishing that either 
CAD or hypertension preexisted service.  38 C.F.R. § 3.306; 
38 U.S.C.A. § 1110.  Notably, the Veteran is not prejudiced 
by this interpretation, as it presents him with a lesser 
evidentiary burden.

There is no medical evidence showing CAD manifested in the 
first postservice year to a compensable level, there is no 
basis for considering presumptive service connection based on 
chronic disease (atherosclerosis, cardiovascular-renal 
disease including hypertension, or endocarditis).  38 C.F.R. 
§§ 3.307, 3.309; 38 U.S.C.A. §§ 1112, 1113. 

It is not in dispute that the Veteran has CAD as both private 
and VA records show diagnoses of CAD based on extensive 
testing.  It is also not in dispute that the Veteran suffered 
episodes of dizziness and shortness of breath in 1968, as 
indicated in his STRs.  However, to establish direct service 
connection the Veteran must establish a relationship between 
his current CAD and the episodes in service. 

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes a March 2004 letter from the Veteran's treating VA 
physician, Dr. K. B., an August 2004 letter from private Dr. 
F. M., and a November 2005 letter from private cardiologist, 
Dr. F. T.  Evidence against his claim includes a July 2005 VA 
examiner's opinion, a September 2005 VA Report of Contact, a 
September 2007 VA examiner's opinion, and a December 2008 
opinion from a VHA cardiologist.  When evaluating these 
opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the Veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

A March 2004 letter from the Veteran's VA treating physician, 
Dr. K. B., states that the Veteran had heart attacks in 1979 
and 1989.  He underwent an angioplasty with stent placement 
in 1989.  Dr. K. B. reviewed the Veteran's STRs, noted his 
complaints of dizziness, hyperventilation and shortness of 
breath in July and August 1968, and concluded that "the 
current condition of [CAD] is more likely than not related to 
his in-service complaints of hyperventilation, shortness of 
breath and dizziness."  The Court of Appeals for Veterans 
Claims (Court) has held that "a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  Here, the physician did not support her conclusion 
with an analysis the Board could weigh against any contrary 
opinion.  As this opinion does not provide sufficient detail 
and rationale to allow the Board to make a fully informed 
decision regarding the issue of whether the Veteran's CAD is 
related to his service, it lacks substantial probative 
weight.  See Stefl, 21 Vet. App. at 123.

An August 2004 letter from the Veteran's primary physician, 
Dr. F. M., notes that he treated the Veteran for heart 
disease from 1977 until 2001.  The Veteran told him he 
experienced dyspnea, dizziness, and chest pain during his 
service in October 1968 and that he was told at that time it 
was from anxiety.  He provided an opinion that "on a more 
probable than not basis that episode was not anxiety but was 
actually his first myocardial 'event', when he infarcted his 
apex."  He noted that he believed the "assumption [was] 
quite reasonable that his coronary disease actually began 
during his military service."  He attached a May 1982 letter 
from private physician, Dr. G. F., which indicates the 
Veteran "may indeed have suffered a small apical infarct" 
at some undetermined time.  The May 1982 letter indicated 
that a coronary angiogram revealed atherosclerotic heart 
disease with high grade stenosis of the proximal left 
anterior artery and hypokinetic apex.  Notably, this opinion 
appears to be partially based on inaccurate factual premises.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding 
that a physician's opinion based on an inaccurate factual 
premise has no probative value).  Specifically, STRs do not 
show that the Veteran experienced chest pain during service 
and episodes of dizziness and hyperventilation occurred in 
August 1968, not in October 1968.  It is unclear from the 
record whether Dr. F. M.'s opinion would be different if he 
were aware that the Veteran had not experienced an episode of 
chest pain during service.  Hence, the Board attaches little 
probative weight to this opinion.
The crux of a November 2005 opinion from private 
cardiologist, Dr. F. T., discusses flaws in the July 2005 VA 
examiner's opinion; hence, the Board will first discuss the 
July 2005 opinion.  The July 2005 VA examiner noted the 
Veteran informed her that a myocardial infarction was 
diagnosed in 1979 when he presented with chest pressure and 
shortness of breath.  She indicated that in 1979 he had 
several risk factors for CAD, including tobacco use, 
hypertension, hyperlipidemia, and a family history of the 
disease as his father had a myocardial infarction at age 40.  
Records from Dr. F. M. show the Veteran was diagnosed with 
hypertension in April 1982 and was first treated for 
hyperlipidemia in May 1989, although hyperlipidemia had been 
present since December 1977.  She opined that the episode of 
dizziness and hyperventilation in August 1968 "was not 
caused by [CAD]."  She noted that the earliest documentation 
of CAD was in 1982 and that dizziness and hyperventilation 
during service occurred 14 years before he was diagnosed with 
CAD.  This suggested to her that there was no connection 
between the two incidents since "[CAD] tends to progress 
more rapidly after onset if untreated." 

Dr. F. T.'s November 2005 letter states that the July 2005 VA 
examiner's opinion is not supported by any scientific 
evidence and is absolutely incorrect.  He reported that it is 
well established that coronary atherosclerosis is a "slowly 
progressive disease that begins in early childhood and 
becomes anatomically apparent in early adulthood" and that 
25% of all myocardial infarctions occur as "silent 
infarctions", diagnosed years later.  He stated the VA 
medical examiner ignored that it is well documented that 50% 
of all patients with CAD die without previous diagnosis, many 
presenting with atypical or nonspecific symptoms attributed 
to hyperventilation or anxiety.  He also stated that the VA 
examiner "seems unaware of recent literature that suggests 
that hypertension is not a 'risk factor' for [CAD], but 
rather an early finding of the disease."  Hence, patients 
with hypertension already have significant atherosclerosis.  
He concluded that "on a more probable than not 
basis . . . symptoms and . . . hypertension noted in [the 
Veteran's] medical records [during service were] due to 
coronary atherosclerosis."  

Dr. F. T. stated that the Veteran had symptoms of CAD as 
early as June 19, 1967; however, the history of dizziness was 
provided on the Veteran's service entrance examination, prior 
to his service.  The physician also noted documentation of 
hypertension in 1967, but stated that adequate evaluation was 
not performed to rule out the presence of CAD.  On entrance, 
the Veteran provided a history of high blood pressure with 
nerves, but blood pressure readings did not reveal 
hypertension.  As previously noted, the Veteran is presumed 
sound on entrance and aggravation of a pre-existing 
disability is not at issue in this case.

Hence, to the extent that Dr. F. T.'s opinion is based on the 
conclusion that the Veteran had hypertension when he entered 
service and that it was documented during service, the Board 
finds that his opinion is based on inaccurate factual 
premises.  As noted above, all blood pressure readings taken 
during service were not high enough to indicate the Veteran 
had hypertension.  Various criteria for the threshold of 
hypertension have been suggested, with systolic pressure 
ranging from 140 to 200 and diastolic pressure ranging from 
90 to 110.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 
2003).  The Veteran's highest systolic reading was 138, noted 
both on entrance examination and during treatment in May 
1968; his highest diastolic reading was 84, also noted on 
entrance.  The evidence shows that none of his blood pressure 
readings during service were as high as any suggested 
threshold for hypertension.  Competent medical evidence does 
not show he had hypertension diagnosed until at least 1979, 
about 9 years after he was discharged from service; hence, a 
finding that hypertension in service was an early finding of 
CAD is based on inaccurate factual premises and Dr. F. T.'s 
opinion lacks significant probative value as it is based on a 
such a premise.

Evidence against the Veteran's claim includes a September 
2005 VA Report of Contact that indicates a rating board 
doctor was consulted, agreed with the July 2005 VA examiner's 
opinion, and concluded there was no evidence of the onset of 
a heart condition during service.  The rating board doctor 
also stated that Librium was commonly prescribed for anxiety 
in the late 1960s.  The opinion of the rating board doctor 
also lacks substantial probative value as it is merely 
reported by a RO employee.  The Report of Contact was not 
signed by the rating board doctor; hence, it reflects what 
the doctor told an RO employee.  The Court has held that a 
lay person's account of what a physician purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As such, the September 2005 Report of Contact also 
lacks probative weight.  

On September 2007 VA examination, the VA examiner reviewed 
the Veteran's claims file, including all previous opinions of 
record, examined the Veteran, and found that while CAD was 
likely present for many years prior to its manifestation with 
chest pain in the early 1980s, it was mere speculation to 
conclude that one episode in August 1968 was based on CAD.  
He acknowledged the Veteran was under a lot of physical and 
emotional stress at that time, but found no other 
documentation of additional episodes suggestive of CAD over 
the subsequent many years.  He noted that it was well known 
that "streaks of [CAD]" were found in the autopsies of 
young Korean War Veterans.  However, he did not believe these 
findings would be evidence that the Veteran's single episode 
in 1968 was a manifestation of CAD.  He provided the 
following conclusion:  "There is nothing in the record to 
suggest that an infarct occurred at that time, and the 
duration of the episode is not at all clear from the history 
or the medical record.  In summary, I cannot resolve this 
issue without resort to mere speculation."  This opinion 
lacks significant probative weight as it is phrased in terms 
that are general and speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim).

In December 2008, a VHA cardiologist reviewed the Veteran's 
claims file, including the opinions previously of record, and 
discussed pertinent medical evidence found therein, including 
treatment the Veteran received during service.  He explained 
that CAD in people under 40 presented in 70 percent of cases 
as myocardial infarctions.  He noted that autopsies completed 
on young Korean War soldiers, accident victims, and suicides 
showed as much as 25 percent had atherosclerotic changes and 
that silent myocardial infarctions could be seen in as high 
as 30 percent of people, particularly in diabetics.  He 
indicated that it would be unusual for chronic CAD to be 
completely asymptomatic for about 10 years after showing 
initial symptoms.  Silent myocardial infarctions are 
generally diagnosed by an incidental ECG and the presence of 
significant risk factors, such as smoking, family history, or 
hypertension would require further investigation.  However, 
he found it unlikely that such investigation would have been 
completed in 1968 due to the state of the art at that time.  
As a result, he concluded that CAD could have been present in 
1968, but noted that conclusive evidence could not be 
established by the clinical presentation and objective 
findings, mainly the ECG and perfusion ETT.  He noted that 
findings in the ventriculogram were doubtful and that if 
hypokinesis were present it more often than not did not 
represent scarring.  He concluded that "relating his 
symptoms in 1968 to CAD would be less likely and it would be 
highly unlikely to think that his time in the armed service 
caused his current coronary status."  The Board attaches the 
most probative weight to this opinion.  The VHA specialist 
clearly explained that his knowledge of the etiology of CAD 
made him conclude that it was unlikely that if the Veteran 
had experienced a myocardial infarction during service that 
chronic CAD would have subsequently remained dormant for ten 
years.  While he noted that if the Veteran had similar 
symptoms now, further investigation probably would be 
completed, he still concluded that it was unlikely his 
symptoms during service would be related to CAD.  Hence, he 
described the disability in sufficient detail and thoroughly 
explained his reasoning, thus, allowing the Board to make a 
fully informed evaluation of the underlying medical issues.  
See Stefl, 21 Vet. App. at 123.

The Board notes that in a February 2009 statement the Veteran 
explained his belief that even though he was asymptomatic, 
CAD was silently progressing during the 10 year period 
between service and his first myocardial infarction in 1979.  
As the Veteran is a layperson, his statements regarding the 
etiology of CAD are not competent evidence, as he lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  He also indicated 
that numerous doctors had told him that he developed superior 
collateral circulation as a result of years of physical 
activity which allowed him to continue with regular 
activities even with chronic CAD.  As previously noted, a lay 
person's account of what a physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette, 8 Vet. App. at 77.  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the December 2008 
VHA opinion reflects a full review of all medical evidence of 
record, including opinions provided in support of the 
Veteran's claim, reveals a complete familiarity with the 
Veteran's medical history, is supported by detailed findings 
and rationale, considers alternative theories regarding the 
disability, and is couched in terms of greater certainty and 
supporting rationale.  Accordingly, the Board finds that the 
other opinions of record are of less probative value, for the 
reasons discussed above, and that the December 2008 opinion 
is persuasive of a conclusion that CAD was not related to 
symptoms experienced during service.

Hence, the preponderance of the evidence is against the claim 
and it must be denied.  


ORDER

Service connection for CAD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


